                     Case 20-10475-BLS    Doc 222     Filed 03/30/20      Page 1 of 2




                 IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE
 __________________________________________
                                            )
 In re                                      ) Chapter 11
                                            )
 CRAFTWORKS PARENT, LLC, et al.,            ) Case No. Case No. 20-10475 (BLS)
                                            )
                                            ) (Jointly Administered)
                   Debtors.                 )
 __________________________________________)

              NOTICE OF APPEARANCE, REQUEST FOR SERVICE OF PAPERS
                AND REQUEST TO BE ADDED TO MASTER SERVICE LIST

          PLEASE TAKE NOTICE that the undersigned appear in the above-captioned case on

behalf of creditors Brookfield Property REIT, Inc., National Retail Properties, Inc. and Regency

Centers, L.P. (collectively, the “Landlords”), and, pursuant to Rules 2002 and 9010(b) of the

Federal Rules of Bankruptcy Procedure and section 1109(b) of the Bankruptcy Code, request that

all notices given or required to be given and all papers served in this case be delivered to and

served upon the parties identified below at the following address and further request to be added

to the Master Service List:

                       Robert L. LeHane
                       Jennifer D. Raviele
                       Michael W. Reining
                       KELLEY DRYE & WARREN LLP
                       101 Park Avenue
                       New York, New York 10178
                       Tel: 212-808-7800
                       Fax: 212-808-7897
                       E-mail: KDWBankruptcyDepartment@kelleydrye.com
                                rlehane@kelleydrye.com
                                jraviele@kelleydrye.com
                                mreining@kelleydrye.com




 4828-8674-0664v.2
                    Case 20-10475-BLS     Doc 222      Filed 03/30/20      Page 2 of 2




                    PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in

the above-mentioned Bankruptcy Rules, but also includes, without limitation, all orders,

applications, motions, petitions, pleadings, requests, complaints or demands, whether formal or

informal, written or oral, transmitted or conveyed by mail delivery, telephone, facsimile, or

otherwise in this case.

                    PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and any

subsequent appearance, pleading, claim, or suit is not intended nor shall be deemed to waive

Landlords’ (i) right to have final orders in non-core matters entered only after de novo review by

a district court judge; (ii) right to trial by jury in any proceedings so triable herein or in any case,

controversy, or proceeding related hereto; (iii) right to have the reference withdrawn by the

United States District Court in any matter subject to mandatory or discretionary withdrawal; or

(iv) other rights, claims, actions, defenses, setoffs, or recoupments to which the Landlords are or

may be entitled under agreements, at law, or in equity, all of which rights, claims, actions,

defenses, setoffs, and recoupments expressly are hereby reserved.

Dated: March 30, 2020
       New York, New York
                                                KELLEY DRYE & WARREN LLP

                                                By: /s/ Robert L. LeHane
                                                   Robert L. LeHane
                                                101 Park Avenue
                                                New York, New York 10178
                                                Tel: (212) 808-7800
                                                Fax: (212) 808-7897
                                                Email: rlehane@kelleydrye.com

                                                Attorneys for Brookfield Property REIT, Inc.,
                                                National Retail Properties, Inc. and Regency
                                                Centers, L.P.




4828-8674-0664v.2
